IN THE

    SUPREME COURT OF THE STATE OF ARIZONA
                      CRIME VICTIMS R.S. AND S.E.,
                              Petitioners,

                                    v.

HON. PETER A. THOMPSON, JUDGE OF THE SUPERIOR COURT OF THE STATE
        OF ARIZONA, IN AND FOR THE COUNTY OF MARICOPA,
                        Respondent Judge,

                         TEDDY CARL VANDERS,
                          Real Party in Interest.


                           No. CR-19-0395-PR
                           Filed April 29, 2021


          Appeal from the Superior Court in Maricopa County
              The Honorable Peter A. Thompson, Judge
                       No. CR2017-132367-001
                            AFFIRMED

             Opinion of the Court of Appeals, Division One
                       247 Ariz. 575 (App. 2019)
                              VACATED

COUNSEL:

Jamie Balson (argued), Legal Services for Crime Victims in Arizona, Sun
City, Attorney for R. S. and S. E.

Rosemarie Pena-Lynch, Legal Advocate, Grace M. Guisewite (argued),
Elyse Fune, Deputy Legal Advocates, Maricopa County Office of the Legal
Advocate, Phoenix, Attorneys for Teddy Carl Vanders

Brian Thredgold (argued), Arizona Attorneys for Criminal Justice, Phoenix,
Attorney for Amicus Curiae Arizona Attorneys for Criminal Justice

Colleen Clase, Robert Swinford, Arizona Voice for Crime Victims &
National Crime Victim Law Institute, Phoenix, Attorneys for Amicus
           R.S./S.E. V. HON. THOMPSON/TEDDY VANDERS
                          Opinion of the Court


Curiae Arizona Voice for Crime Victims & National Crime Victim Law
Institute

Allister Adel, Maricopa County Attorney, Robert E. Prather, Deputy
County Attorney, Phoenix, Attorneys for Amicus Curiae The Maricopa
County Attorney

Mark Brnovich, Arizona Attorney General, Linley Wilson, Chief Counsel,
Jillian B. Francis, Assistant Attorney General, Phoenix, Attorneys for
Amicus Curiae Arizona Attorney General

David J. Euchner, Lauren K. Beall, Tucson, Attorneys for Amicus Curiae
Pima County Public Defender’s Office


JUSTICE LOPEZ authored the opinion of the Court, in which CHIEF
JUSTICE BRUTINEL, VICE CHIEF JUSTICE TIMMER, and JUSTICES
BOLICK, BEENE, and PELANDER (RETIRED) ∗ joined **.




JUSTICE LOPEZ, opinion of the Court:

¶1            We hold that when a criminal defendant’s due process right
to present a complete defense conflicts with a victim’s state constitutional
or statutory rights governing privileged mental health records, the victim
may be compelled to produce such documents for in-camera review if the
defendant shows a reasonable possibility that the information sought
includes evidence that would be material to the defense or necessary to
cross-examine a witness.




∗
   Justice William G. Montgomery has recused himself from this case.
Pursuant to article 6, section 3 of the Arizona Constitution, the Honorable
John Pelander, Justice of the Arizona Supreme Court (Ret.), was designated
to sit in this matter.
**
    Although Justice Andrew W. Gould (Ret.) participated in the oral
argument in this case, he retired before issuance of this opinion and did not
take part in its drafting.
                                     2
           R.S./S.E. V. HON. THOMPSON/TEDDY VANDERS
                          Opinion of the Court


                              BACKGROUND

¶2            Teddy Carl Vanders is charged with second-degree murder
for killing his girlfriend, M.S., during a domestic dispute. In a 911 call
placed at the time of the incident, Vanders told the operator that he shot
M.S. because she was crawling around, “acting evil,” and had abused and
threatened him for years. He also stated that M.S. was previously admitted
to a mental hospital and that he believed she had been diagnosed with a
mental illness.

¶3             Before trial, Vanders moved to compel Magellan Hospital to
disclose, for in-camera review, M.S.’s privileged mental health records from
a visit six years before her death. The records stem from a 2011 domestic
dispute between M.S. and Vanders, during which M.S. indicated she
wanted to kill herself, and then assaulted Vanders before being taken by
police to Magellan Hospital where she told staff she wanted to talk about
suicidal ideations. Vanders argues that the records are essential to his
justification defense and to his ability to effectively examine witnesses.
Specifically, Vanders intends to show that he was afraid of M.S., that she
had previously assaulted him on multiple occasions, and that a reasonable
person in his position would have feared for his life.

¶4              The trial court ruled that Vanders’ due process rights required
disclosure of M.S.’s privileged records for in-camera review, relying on
State ex rel. Romley v. Superior Court (Roper), which allowed the defendant to
seek in-camera review of the victim’s physician-patient privileged records
in light of the due process right to present a complete defense. 172 Ariz.
232, 240–41 (App. 1992). M.S.’s siblings, as victims (collectively, “Victims”)
under Arizona’s Victims’ Bill of Rights (“VBR”), filed a special action
challenging the ruling.

¶5             In the special action, Victims argued that M.S.’s records are
protected under both the VBR and the statutory physician-patient privilege,
A.R.S. § 13-4062(4), and contended that Vanders cannot establish a
superseding constitutional right to the protected records. The court of
appeals accepted jurisdiction and agreed, concluding that Vanders could
only establish a rule-based right to the documents under Arizona Rule of
Criminal Procedure 15.1(g). R.S. v. Thompson, 247 Ariz. 575, 578 ¶ 10 (App.
2019). The court then reasoned that when a defendant’s rule-based right to
demand documents conflicts with a victim’s statutory physician-patient
privilege, the statute must prevail. Id. at 579 ¶ 12.

                                      3
           R.S./S.E. V. HON. THOMPSON/TEDDY VANDERS
                          Opinion of the Court



¶6           The court of appeals declined to embrace Roper’s “broad
extension of a defendant’s right to present a complete defense,” see id. at
579–81 ¶¶ 14, 18–20, and determined there was no binding precedent that
“held that a defendant’s due process right to a fair trial evolves into a
general constitutional right to discovery, which could then work to
overcome an individual’s physician-patient privilege,” id. at 580 ¶ 19.

¶7              The court also found that the “reasonable possibility”
standard for in-camera review—extracted by the court in State v. Connor,
215 Ariz. 553, 558 ¶ 10 (App. 2007), from Roper’s view of a defendant’s
constitutional right to discover privileged records—was inadequate. Id. at
581–82 ¶¶ 23–24. Instead, the court held that a defendant is entitled to
in-camera review of privileged records not subject to Brady v. Maryland, 373
U.S. 83 (1963), when the defendant demonstrates (1) a substantial probability
that the protected records contain information that is trustworthy and
critical to an element of the charge or defense or (2) that their unavailability
would result in a fundamentally unfair trial. Id. at 577 ¶ 3. The court then
concluded that Vanders had not demonstrated the necessary substantial
probability that the records from Magellan Hospital contain information
critical to his justification defense. Id. at 582–83 ¶¶ 27–28. Consequently,
the court granted relief, and Vanders petitioned this Court for review.

¶8             After the court of appeals’ decision in this case, another panel
of that court declined to follow the more stringent “substantial probability”
standard, creating a split between divisions in our appellate court. See Fox-
Embrey v. Neal, 249 Ariz. 162, 171 ¶ 27 n.4 (App. 2020). In Fox-Embrey, the
court applied the standard articulated by Roper, Connor, and their progeny:

       When a defendant’s due process right to a meaningful
       opportunity to present a defense directly conflicts with the
       victim’s rights under the VBR, the victim may be compelled
       to produce treatment records for in camera inspection if the
       defendant shows a reasonable possibility that the information
       sought includes information the defendant is entitled to as a
       matter of due process.

Id. at 170 ¶ 23 (cleaned up) (emphasis added).

¶9           We granted review to resolve this split and to determine the
appropriate standard a criminal defendant must meet to obtain in-camera

                                       4
           R.S./S.E. V. HON. THOMPSON/TEDDY VANDERS
                          Opinion of the Court


review of a victim’s privileged mental health records—a recurring issue of
statewide importance. We have jurisdiction under article 6, section 5(3) of
the Arizona Constitution.

                               DISCUSSION

¶10            Whether a defendant’s due process right to present a
complete defense permits in-camera review of a victim’s privileged records
upon demonstrating a reasonable possibility that the documents contain
evidence necessary to vindicate that right is a matter of constitutional and
statutory interpretation that we review de novo. See State v. Hegyi, 242 Ariz.
415, 416 ¶ 7 (2017).

                                     I.

¶11           We first consider the scope of a criminal defendant’s due
process rights under these circumstances. Victims argue that Vanders does
not have any countervailing constitutional right that would supersede their
rights under the VBR and the physician-patient statutory privilege. We
disagree.

¶12            A trial court may order third parties to produce information
not in the possession of the prosecutor when the defendant demonstrates
(1) a substantial need in the preparation of the defendant’s case for the
information and (2) that the defendant is unable to obtain the substantial
equivalent by other means without undue hardship. Ariz. R. Crim. P.
15.1(g). However, when production of the evidence would infringe a
victim’s constitutional and statutory privileges, the defendant must first
“demonstrate that his ‘substantial need’ for the information would . . .
amount to one of constitutional dimension.” Connor, 215 Ariz. at 561 ¶ 22.
If the defendant makes this showing, the trial court must balance the
competing rights and interests of the defendant and the victims and may
order production of the information for its in-camera review. Id. “If the
court then determines any disclosure is necessary, it may then carefully
circumscribe the disclosure to the extent permissible consistent with the
defendant’s exercise of the constitutional right to a fair trial.” Id. We next
turn to the relevant jurisprudence describing the substance of a defendant’s
due process rights.

¶13         Due process requires that a defendant receive a
fundamentally fair trial, including a meaningful opportunity to present a
complete defense. Crane v. Kentucky, 476 U.S. 683, 690 (1986) (“Whether

                                      5
           R.S./S.E. V. HON. THOMPSON/TEDDY VANDERS
                          Opinion of the Court


rooted directly in the Due Process Clause of the Fourteenth Amendment or
in the Compulsory Process or Confrontation clauses of the Sixth
Amendment, the Constitution guarantees criminal defendants a
meaningful opportunity to present a complete defense.” (internal citations
and quotation marks omitted)); California v. Trombetta, 467 U.S. 479, 485
(1984) (“Under the Due Process Clause of the Fourteenth Amendment,
criminal prosecutions must comport with prevailing notions of
fundamental fairness. We have long interpreted this standard of fairness
to require that criminal defendants be afforded a meaningful opportunity
to present a complete defense.”); Chambers v. Mississippi, 410 U.S. 284, 294
(1973) (noting that a defendant has a due process right to defend against the
state’s accusations); see also Roper, 172 Ariz. at 236 (“[C]oncomitant with the
Arizona Victim’s Bill of Rights, the defendant has a due process right, under
the federal and Arizona constitutions, to present a defense.”); Connor, 215
Ariz. at 558 ¶ 12 (same).

¶14           “[T]he denial of due process is a denial of fundamental
fairness, shocking to the universal sense of justice,” Oshrin v. Coulter, 142
Ariz. 109, 111 (1984) (internal citations and quotation marks omitted), and
our ultimate goal is to further the truth-seeking function of judicial
proceedings, see Taylor v. Illinois, 484 U.S. 400, 414–15 (1988); Chambers, 410
U.S. at 295. Moreover, the legitimate needs of fairness may outweigh an
absolute privilege. See, e.g., United States v. Nixon, 418 U.S. 683, 709–13
(1974) (finding that the absolute executive privilege did not trump a
demonstrated, specific need for evidence in a pending criminal trial).

¶15           Vanders concedes that he does not have a general
constitutional right to pretrial disclosure, see Weatherford v. Bursey, 429 U.S.
545, 559 (1977), and Roper did not convey such a right, see 172 Ariz. at 240
(agreeing with the plurality in Pennsylvania v. Ritchie, 480 U.S. 39, 53 (1987),
that confrontation clause rights “do not afford criminal defendants a right
to pretrial discovery”). Indeed, Roper “did not authorize a wholesale
production of the victim’s medical records to the defendant.” Connor, 215
Ariz. at 557 ¶ 8. And “neither Roper nor Connor supports the view that the
[VBR] must give way in every case in which a defendant merely articulates
some plausible reason why treatment records might contain something
exculpatory.” State v. Kellywood, 246 Ariz. 45, 48 ¶ 11 (App. 2018).

¶16            We acknowledge these limitations, and our holding today
does not create a general constitutional right to discovery. But, “[t]he very
integrity of the judicial system and public confidence in the system depend

                                       6
            R.S./S.E. V. HON. THOMPSON/TEDDY VANDERS
                           Opinion of the Court


on full disclosure of all the facts,” Nixon, 418 U.S. at 709, and “if a trial court
excludes essential evidence, thereby precluding a defendant from
presenting a theory of defense, the trial court’s decision results in a denial
of the defendant’s right to due process that is not harmless,” Roper, 172 Ariz.
at 236. Thus, the due process right to present a complete defense is vitiated
if a defendant is prevented access at the pretrial discovery stage to the “raw
materials” necessary to build his defense, rendering his trial fundamentally
unfair.

¶17           Here, Vanders has a countervailing constitutional right to
access privileged victim records. Consequently, any restrictions imposed
by the VBR or statute on his access to information essential for the effective
preparation of a complete defense must be balanced against this due
process right to a fundamentally fair trial.

                                       II.

¶18            We next consider the scope of crime victims’ rights. Arizona’s
VBR broadly recognizes that victims are entitled “[t]o be treated with
fairness, respect, and dignity, and to be free from intimidation, harassment,
or abuse, throughout the criminal justice process,” Ariz. Const. art. II,
§ 2.1(A)(1), and accords victims the right “[t]o refuse an interview,
deposition, or other discovery request by the defendant,” id. § 2.1(A)(5).
“The VBR and its implementing legislation were adopted to provide crime
victims with basic rights of respect, protection, participation and to aid the
healing of their ordeals,” J.D. v. Hegyi, 236 Ariz. 39, 42 ¶ 16 (2014) (internal
citation and quotation marks omitted), and “[t]he legislature also directed
that the implementing legislation be liberally construed to preserve and
protect the rights to which victims are entitled,” id. ¶ 14 (internal quotation
marks omitted).

¶19            A crime victim’s right to refuse a discovery request generally
includes the right to refuse to disclose medical records, State v. Sarullo, 219
Ariz. 431, 437 ¶ 20 (App. 2008), which are also protected by statutory
privileges, see A.R.S. § 13-4062(4) (prohibiting examination of “[a] physician
or surgeon, without consent of the physician’s or surgeon’s patient, as to
any information acquired in attending the patient which was necessary to
enable the physician or surgeon to prescribe or act for the patient”); A.R.S.
§ 32-2085(A) (establishing psychologist-patient privilege).




                                        7
           R.S./S.E. V. HON. THOMPSON/TEDDY VANDERS
                          Opinion of the Court


¶20              The VBR and statutory privileges are thus powerful
counterbalances to defendants’ rights. However, federal constitutional
rights trump state constitutional and statutory rights, U.S. Const. art. VI
(“This Constitution, and the Laws of the United States which shall be made
. . . under the Authority of the United States, shall be the supreme Law of
the Land . . . .”), and a victim’s right to refuse discovery under the VBR is
not absolute, Kellywood, 246 Ariz. at 47 ¶ 8; see also Roper, 172 Ariz. at 241
(“[The VBR] should not be a sword in the hands of victims to thwart a
defendant’s ability to effectively present a legitimate defense.”). Crucially,
when a defendant’s due process right to present a complete defense (and
ultimately, to a fair trial) and a victim’s state constitutional or statutory
rights directly conflict, the due process right prevails. See State v. Riggs, 189
Ariz. 327, 330–31 (1997) (citing Roper, 172 Ariz. at 236); see also Morehart v.
Barton, 226 Ariz. 510, 516 ¶ 23 (2011) (directing trial courts to enforce
victims’ rights unless the result would deprive the defendant of a fair trial);
State v. Bible, 175 Ariz. 549, 602–03 (1993) (“It cannot be doubted that victims
of crime, and their families, have certain rights. It is equally clear, however,
that these rights do not, and cannot, conflict with a defendant’s right to a
fair trial.” (internal citations omitted)).

¶21           A victim does not have an absolute privilege against
disclosure of private records, nor does a defendant have an unqualified
right to obtain those records for use at trial in every circumstance.
Consequently, the rights of the defendant and victims are not necessarily
mutually exclusive. In exercising its discretion, a court must strike a
balance between the competing interests of a victim’s privilege and a
defendant’s federal constitutional rights to procure and present evidence
necessary to construct a complete defense. Thus, a victim’s right to refuse
discovery must yield when a defendant makes the requisite constitutional
showing of need for the information, which we now delineate.

                                      III.

¶22          We next consider the evolution of the reasonable possibility
standard and the merits of adopting it as the appropriate measure by which
to determine a defendant’s right to an in-camera review of a victim’s
privileged mental health records.

¶23             In Connor, the court of appeals expanded on Roper’s
instruction to balance victims’ and defendants’ competing rights;
specifically, it directed trial courts to allow in-camera review of privileged

                                       8
           R.S./S.E. V. HON. THOMPSON/TEDDY VANDERS
                          Opinion of the Court


records when the defendant demonstrates a reasonable possibility that the
requested information includes evidence to which he is entitled as a matter
of due process. Connor, 215 Ariz. at 558 ¶ 10. Connor also required that a
defendant present a “sufficiently specific basis” before disclosure of a
victim’s medical records for in-camera review. See id. ¶ 11. Later, Kellywood
clarified that “[i]n light of the competing constitutional interests, as well as
the ordinarily privileged nature of patient-provider communications, . . .
the burden of demonstrating a ‘reasonable possibility’ is not insubstantial,
and necessarily requires more than conclusory assertions or speculation on
the part of the requesting party.” 246 Ariz. at 48 ¶ 9; see also Fox-Embrey,
249 Ariz. at 170–71 ¶¶ 23–27 (discussing subsequent cases applying this
standard).

¶24           Contrary to Victims’ contentions, the reasonable possibility
standard is comprehensible and workable. Importantly, it does not trigger
immediate disclosure of victims’ protected records. Instead, it balances
victims’ non-disclosure rights with defendants’ rights to critical
information in the pretrial discovery stage of a criminal case by allowing
in-camera review of privileged victim information by a neutral court upon
a defendant’s showing of constitutional need. Although an in-camera
review undoubtedly is an intrusion into confidential records, Kellywood, 246
Ariz. at 49 ¶ 14, as the court of appeals acknowledged, it is inherently less
intrusive than disclosure to defendants, R.S., 247 Ariz. at 582 ¶ 24; see also
United States v. Zolin, 491 U.S. 554, 572 (1989) (concluding that “a lesser
evidentiary showing is needed to trigger in camera review than is required
ultimately to overcome the privilege” because a defendant who meets the
standard does not automatically gain access to the records). Here, M.S.’s
records will not be disclosed to Vanders unless the trial court determines,
after in-camera review, that they contain information essential to Vanders’
right to present a complete defense.

¶25           The reasonable possibility standard is also consistent with our
approach to balancing the state’s interest in investigating potential crime
with a defendant’s right to counsel embodied in the attorney-client
privilege. See Clements v. Bernini, 249 Ariz. 434, 438 ¶ 1 (2020). In Clements,
we held that the state was entitled to an in-camera inspection of an inmate’s
recorded jail calls to determine whether an exception to the attorney-client
privilege applied if it demonstrated “a factual basis adequate to support a
good faith belief by a reasonable person that in camera review of the
materials may reveal evidence to establish the claim that the crime-fraud
exception applies.” Id. (quoting Zolin, 491 U.S. at 572).

                                       9
           R.S./S.E. V. HON. THOMPSON/TEDDY VANDERS
                          Opinion of the Court




¶26            The court of appeals’ substantial probability standard
announced in this case, on the other hand, seems better suited to a
disclosure rule rather than as a benchmark for in-camera review.
Consequently, it is unworkable because it effectively requires a defendant
to know the contents of the requested documents as a prerequisite for
in-camera review. The court reasoned that a defendant’s due process rights
should triumph “only in the exceptional case” and indicated that trial
courts “must start with a strong presumption” that the statutory privilege
prevents access to the information it protects. R.S., 247 Ariz. at 581–82
¶¶ 21, 25. But the substantial probability standard goes too far as it
effectively forecloses in-camera review in all circumstances. The reasonable
possibility standard, by comparison, reasonably protects a victim’s privacy
interests but does so without infringing a defendant’s right to obtain
information necessary to present a complete defense.

¶27            The reasonable possibility standard also preserves trial
courts’ gatekeeper function in balancing the competing interests of privacy
and access to the raw materials necessary to present a complete defense.
Our trial courts are adept at this function, and we discern no reason to
jettison this gatekeeper role. Indeed, victims routinely succeed in
maintaining confidentiality of records despite defendants’ motions for
in-camera review of privileged information. See, e.g., Sarullo, 219 Ariz. at
437 ¶ 21 (concluding that defendant failed to meet his burden because he
provided no reason to believe the records would contain exculpatory
evidence); Kellywood, 246 Ariz. at 47 ¶ 6 (finding that the mere possibility
that the victim might have said something exculpatory is insufficient, as a
matter of law, to require her to produce the medical and counseling records
the defendant sought); State v. Dunbar, 249 Ariz. 37, 49 ¶ 29 (App. 2020)
(reasoning that the unlimited nature of the defendant’s request—that is, for
all of the victim’s mental health records spanning over fifteen years from
three different states, with no request for only the information necessary for
his defense—gave the trial court a sufficient reason to deny the motion
without abusing its discretion).

¶28            The court of appeals and Victims contend that although
courts currently invoke the reasonable possibility standard, in practice they
apply a more rigorous test. We disagree. That defendants often fail to
satisfy their burden for in-camera review of victims’ privileged records—as
in cases like Sarullo, Kellywood, and Dunbar—does not demonstrate that

                                     10
            R.S./S.E. V. HON. THOMPSON/TEDDY VANDERS
                           Opinion of the Court


courts are effectively applying a more rigorous standard akin to the court
of appeals’ substantial probability test. Instead, in those cases, the
defendants failed to satisfy the reasonable possibility standard because they
sought access to privileged documents indiscriminately or based merely on
speculation that they might include exculpatory or useful information.

¶29            Our adoption of the reasonable possibility standard is in
accord with the prevailing approach of other states. Indeed, the majority of
states that have considered the issue require defendants seeking in-camera
review to articulate a basis sufficient to support a reasonable belief that
protected records contain exculpatory information. See Commonwealth v.
Barroso, 122 S.W.3d 554, 561–64 (Ky. 2003) (collecting cases); State v. Green,
646 N.W.2d 298, 309 ¶ 32 (Wis. 2002) (collecting cases and holding,
“consistent with other state standards, that a defendant must show a
‘reasonable likelihood’ that the records will be necessary to a determination
of guilt or innocence”); State v. Thompson, 836 N.W.2d 470, 485 (Iowa 2013)
(same). These courts generally recognize the unremarkable principle we
embrace here: “the purpose of pretrial discovery is to ensure a fair trial[,]
[and] [a] criminal trial where the defendant does not have access to the raw
materials integral to the building of an effective defense is fundamentally
unfair.” State in Interest of A.B., 99 A.3d 782, 790 (N.J. 2014) (internal citation
and quotation marks omitted); see also Ake v. Oklahoma, 470 U.S. 68, 77 (1985)
(“We recognized long ago that mere access to the courthouse doors does
not by itself assure a proper functioning of the adversary process, and that
a criminal trial is fundamentally unfair if the State proceeds against an
indigent defendant without making certain that he has access to the raw
materials integral to the building of an effective defense.”).

¶30           We hold that the reasonable possibility standard applies to
determine a defendant’s right to in-camera review of a victim’s privileged
mental health records. A defendant must demonstrate a constitutional
entitlement to such information in order to present a complete defense by
first showing a reasonable possibility that the information sought includes
evidence that would be material to the defense or necessary to cross-
examine a witness. The defendant’s request must be based on more than
mere speculation and must include a sufficiently specific basis to deter
fishing expeditions, prevent a wholesale production of the victim’s medical
records, and adequately protect the parties’ competing interests.




                                        11
           R.S./S.E. V. HON. THOMPSON/TEDDY VANDERS
                          Opinion of the Court


                                     IV.

¶31          We now apply the reasonable possibility standard to
Vanders’ request for in-camera review of M.S.’s Magellan Hospital records.

¶32           Pursuant to A.R.S. §§ 13-404 and 13-405, a person is justified
in using deadly physical force against another when and to the extent a
reasonable person would believe that deadly physical force is immediately
necessary to protect himself against the other’s use or attempted use of
unlawful deadly physical force. Additionally, under A.R.S. § 13-415, “the
state of mind of a reasonable person . . . shall be determined from the
perspective of a reasonable person who has been a victim of those past acts
of domestic violence.”

¶33           When a defendant raises a justification defense, he is entitled
to offer proof of the victim’s reputation for violence. Connor, 215 Ariz. at
558–59 ¶ 13; Ariz. R. Evid. 404(a)(2), 405. “Arizona courts have long held
that a homicide defendant who offers a defense of justification ‘should be
permitted to introduce evidence of specific acts of violence by the deceased
if the defendant either observed the acts himself or was informed of the acts
before the homicide.’” Connor, 215 Ariz. at 559 ¶ 14 (quoting State v. Taylor,
169 Ariz. 121, 124 (1991)). “The reason courts permit this evidence in such
circumstances is ‘to show that the defendant was justifiably apprehensive
of the decedent and knew that the decedent had a violent disposition,’ and
that this may have affected the defendant’s thinking about the need to
respond with deadly physical force.” Id. (quoting Taylor, 169 Ariz. at 124).

¶34            There is a reasonable possibility that the information Vanders
seeks stemming from the 2011 incident and the attendant medical records
created by Magellan Hospital may shed light on M.S.’s character for
violence and corroborate Vanders’ version of the events. See, e.g., Taylor,
169 Ariz. at 124 (allowing defendant to argue that he knew of the victim’s
prior conviction for child abuse, which was relevant to demonstrate the
defendant’s state of mind, because he believed the victim to be violent);
State v. Fish, 222 Ariz. 109, 114 ¶ 9 (App. 2009) (admitting evidence of
victim’s other acts of violence, which all involved the victim becoming
“irrationally aggressive and threatening” with “a wild look in his eyes” and
“thrashing the air as if to attack the person” when confronted about his
dogs, and where the facts of those acts were extremely similar to the
defendant’s description of the victim); Roper, 172 Ariz. at 237 (reasoning
that defendant’s assertions that her husband had multiple personalities and

                                     12
           R.S./S.E. V. HON. THOMPSON/TEDDY VANDERS
                          Opinion of the Court


that she had stabbed him in self-defense when he was attacking her were
buttressed by her husband’s multiple arrests, at least one conviction for
domestic violence in which the defendant had been the victim, her
husband’s extensive psychiatric treatment over the years, and the fact that
it had been the defendant who made the 911 call requesting help on the
night of the stabbing).

¶35             Vanders described M.S.’s conduct in the 911 call immediately
after the shooting and indicated he thought she had been previously
diagnosed with a mental illness. His knowledge of her prior hospitalization
arising from the 2011 domestic violence incident and his belief that she had
been diagnosed with a mental illness relate to whether he was justifiably
apprehensive for his own safety at the time of the altercation. This is true
even if Vanders did not know M.S.’s specific diagnosis, if any. Notably, the
substance of the medical records may elaborate on these prior acts of
violence, which potentially are inseparable from any attendant diagnosis.
Upon in-camera review, the trial court will determine whether these
records provide independent corroboration of Vanders’ claim that M.S. had
previously been violent toward him, whether M.S. had a diagnosis that
sheds light on any character for violence, whether Vanders did, in fact, fear
for his life, and whether his fear was well-founded.

¶36            We conclude that the trial court did not abuse its discretion in
ordering the in-camera inspection of M.S.’s records. Unlike the sweeping
or generalized discovery requests in Sarullo, Kellywood, and Dunbar,
Vanders has identified the relevant documents, the entity that possesses
them, the specific date of the documents, and the information likely to exist
in them. These are sufficient, document-specific facts that establish a
reasonable possibility the requested information is material to Vanders’
justification defense—the core of his complete defense—and could cast
doubt on his guilt.

¶37            The court of appeals asserted that Vanders failed to
“articulate how diagnosis of [M.S.’s] mental health condition from six years
earlier would make his case or break the state’s case,” R.S., 247 Ariz. at 583
¶ 28, and that any evidence of a prior mental health diagnosis would merely
be cumulative, see id. We disagree. A record of M.S.’s purported mental
illness, including a diagnosis following a domestic violence incident similar
to the one resulting in M.S.’s death, would be material to Vanders’
justification defense because it would establish M.S.’s mental illness and her
propensity for violence and thus bolster the defense; without it, Vanders’

                                      13
           R.S./S.E. V. HON. THOMPSON/TEDDY VANDERS
                          Opinion of the Court


assertion about M.S.’s mental health issues and his resulting fear of her
could otherwise be dismissed as his self-serving opinion. The import of
such information is self-evident and of constitutional magnitude, and its
qualitative difference exceeds any reasonable characterization as mere
cumulative evidence.

                              CONCLUSION

¶38          For the reasons set forth above, we vacate the court of appeals’
opinion and affirm the trial court’s ruling ordering in-camera review,
pursuant to Rule 15.1(g), of M.S.’s Magellan Hospital records.




                                     14